HARRIS, J.
The father appeals an order establishing temporary relief in a paternity case. With the exception of the court’s determination that the father is required to pay child support in accordance with the guidelines, we affirm the order under review. The matter of child support is premature in that it was not requested in the emergency motion and, therefore, was not before the court for consideration. Obviously the *979mother can seek such support upon proper notice.
AFFIRMED in part; REVERSED in part.
COBB and PALMER, JJ., concur.